CITIGROUP MORTGAGE LOAN TRUST INC. NEW YORK, NEW YORK 10013 April 29, 2010 BY EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attention: Michelle Lacko and Amanda Ravitz Re: Citigroup Mortgage Loan Trust Inc. (the “Registrant”) Registration No. 333-163631 Request for Acceleration Ladies and Gentlemen: In accordance with Rule 461 of the Securities Act of 1933, as amended (the “Act”), we request that the Securities and Exchange Commission (the “Commission”), pursuant to its authority under Section 8(a) of the Act, accelerate the effectiveness of Registration Statement No. 333-163631 to 2:00 p.m., Eastern Standard Time, April 30, 2010, or as soon thereafter as practicable. The Registrant hereby acknowledges that (i) the Registrant is responsible for the adequacy and accuracy of the disclosure in the filing; (ii) the staff comments or changes to the disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and (iii) the Registrant may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, CITIGROUP MORTGAGE LOAN TRUST INC. By: /s/ Susan Mills Name: Susan Mills Title: Vice President
